Election/Restrictions
This application contains claims directed to the following patentably distinct species and subspecies:
SPECIES (select ONLY one species)

Species of Figure 5 directed to each of the plurality of fuel holes 2110 formed to10 have the same size and intervals between the fuel holes 2110 formed to be the same.


Species of Figure 6 directed to each of the plurality of fuel holes 2110 formed to have the same size, and the spacing between the plurality of fuel holes 2110 can be formed to be the same, but positions of the plurality of fuel holes 2110 is different for each fuel nozzle.


Species of Figure 7 directed to each of the plurality of fuel holes 2110 formed to have the same size, but the intervals between the plurality of fuel holes 2110 is formed to be different from each other.


Species of Figure 8 directed to each of the plurality of fuel holes 2110 is formed to have a different size, but the distance between the fuel holes 2110 is the same.


Species of Figure 9 directed to at least one fuel nozzle among the respective fuel nozzles 2001, 2002, and 2003 have different widths (L1, L2) of the mixing flow path (S). 



SUBSPECIES  (select ONLY one subspecies)

Subspecies of Figure 3 directed to all the shrouds 2300 formed in the same shape, and each of the nozzle cylinders 2100 positioned inside the shroud 2300 formed in 20the same shape as well.


Subspecies of Figures 10A, 10B directed to each of the shrouds 2300 formed in the same shape, and each of the nozzle cylinders 2100 positioned inside the shroud 2300 formed in 20different shapes (i.e., 16polygonal shape such as a circular, a rectangular, a triangular, or a hexagon).


Subspecies of Figure  10C directed to each of the inner nozzle cylinders 2100 formed in the same shape,25 but each of the shrouds 2300 surrounding the inner nozzle cylinders formed in different shapes (i.e., 16polygonal shape such as a circular, a rectangular, a triangular, or a hexagon). 



The species and/or subspecies are independent or distinct because each species/subspecies has particular features which are not required for other species/subspecies as explained in detail above (refer to underlined features). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because each species and/or subspecies (if applicable) have its own particulars (refer to underline features above) requiring a different field of search for each species/subspecies (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  due to their divergent subject matter.  Further, the prior art applicable to one species/subspecies would not likely be applicable to another species or subspecies due to the divergent subject matter of each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741